       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18            PageID.415   Page 1 of 21



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

        RANDY CLEARY,

                         Plaintiff,

        vs.                                            Hon. Bernard A. Friedman

        CORELOGIC RENTAL PROPERTY                      Case No. 2:17-cv-14158-BAF-DRG
        SOLUTIONS, LLC,

                         Defendant.


          DEFENDANT CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC’S
               OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL
               PRODUCTION OF DOCUMENTS OVER OBJECTIONS

                                               Issues Presented

                   Whether the Court should deny Plaintiff’s Motion to Compel and limit the

        scope of discovery to issues relevant to Plaintiff’s claims.

                                      Table of Principal Authorities Cited

                   Fed. R. Civ. P. 26(b)(1)
                   Fed. R. Civ. P. 37(a)(1)
                   L.R. 37.1




4825-2446-4762.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18           PageID.416    Page 2 of 21



                   Defendant CoreLogic Rental Property Solutions, LLC (“CoreLogic”),

        through its counsel, submits this Opposition to Plaintiff Randy Cleary’s (“Plaintiff”)

        Motion to Compel Production of Documents from CoreLogic Over Objections (the

        “Motion to Compel”), filed on October 18, 2018. For the reasons set forth below,

        the Court should issue an order denying Plaintiff’s Motion to Compel and limiting

        further discovery in this matter to the issues relevant to Plaintiff’s claims.1

        I.         INTRODUCTION

                   Plaintiff has alleged CoreLogic violated the Fair Credit Reporting Act

        (“FCRA”), 15 U.S.C. § 1681, et seq., by failing to maintain reasonable procedures

        to assure maximum possibly accuracy of the information it included in a consumer

        report regarding Plaintiff that was provided in connection with Plaintiff’s application

        for housing in April 2016. Plaintiff cannot, as a matter of law, dispute that the

        information CoreLogic included in his consumer report accurately reported the

        public records maintained by the Michigan and Ohio judicial systems. Plaintiff

        rather argues that CoreLogic should have known he was the victim of identity theft,

        despite the lack of publicly available information to that effect.



        1
          On the afternoon of October 18, 2018, following extended negotiations, the
        parties agreed upon a Stipulated Protective Order that CoreLogic has submitted to
        the Court. The parties’ entry into the Stipulated Protective Order has mooted
        Plaintiff’s pending Motion for Protective Order. To the extent the Motion for
        Protective Order is not timely withdrawn, CoreLogic reserves the right to assert all
        of its arguments in opposition thereto.
                                                   2
4825-2446-4762.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18           PageID.417   Page 3 of 21



                   Plaintiff continues to pursue these claims despite his undeniable failure to

        notify CoreLogic, or the nationwide consumer reporting agencies (i.e., Equifax,

        Experian, and TransUnion (together, the “Bureaus”)), of the alleged identity theft,

        as well as his failure to dispute the contents of the consumer report at issue with

        CoreLogic, as prescribed by the FCRA.

                   Over several months, Plaintiff has embarked on a fishing expedition in a

        misguided attempt to hold CoreLogic responsible for identity thief’s actions. These

        efforts have included Plaintiff’s service of overbroad interrogatories and requests for

        production directed at CoreLogic, along with deposition and business records

        subpoenas to eight third-party private and government entities. Critically, the court

        records obtained by both parties directly undercut Plaintiff’s purported claims.

                   In response to Plaintiff’s interrogatories and requests for production,

        CoreLogic provided timely2 responses that incorporated reasonable objections

        asserted in good faith. Contrary to Plaintiff’s assertions in the Motion to Compel,

        CoreLogic provided substantive responses to several of Plaintiff’s discovery

        requests and further committed to produce documents. CoreLogic has since


        2
          Plaintiff incorrectly claims CoreLogic missed its deadline for serving responses
        to Plaintiff’s discovery requests. Plaintiff’s interrogatories and requests for
        production were served via U.S. Mail on July 6, 2018. Rule 6(d) of the Federal
        Rules of Civil Procedure adds 3 days to the 30-day deadline for responding when
        requests are served via U.S. Mail, making August 8, 2018 CoreLogic’s original
        deadline for serving responses. CoreLogic obtained an extension of the response
        deadline on August 8, 2018.
                                                     3
4825-2446-4762.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18          PageID.418    Page 4 of 21



        produced a substantial set of documents responsive to Plaintiff’s requests for

        production, and has additionally (and repeatedly) committed to produce a

        supplementary set of confidential documents upon the parties’ execution of a

        mutually agreeable stipulated protective order. Rather than work collaboratively

        with CoreLogic, Plaintiff filed his Motion to Compel four days before the production

        deadline specified in Plaintiff’s meet and confer correspondence.

                   CoreLogic’s financial information, organization materials, and internal

        policies and procedures have no bearing on Plaintiff’s claims, and he is not entitled

        to discovery of highly sensitive, proprietary, and completely irrelevant documents.

        Accordingly, CoreLogic respectfully requests that the Court deny Plaintiff’s Motion

        to Compel and issue an order limiting further discovery in this matter to the issues

        relevant to Plaintiff’s claims.

        II.        RELEVANT FACTS

                   In his First Amended Complaint, Plaintiff specifically alleges he “has been

        the victim of identity theft since 1987, when a criminal began providing Mr. Cleary’s

        name to police when he was arrested.” (FAC ¶ 13.) In May 2012, Plaintiff initiated

        a lawsuit in this Court regarding an overlapping set of issues. See Randy Cleary v.

        Daniel Heyns, No. 12-11988, 2014 WL 1118382 (E.D. Mich. Mar. 21, 2014). In the

        Heyns lawsuit, Plaintiff sued Michigan’s Secretary of State, the Directors of

        Michigan’s Department of Corrections and Department of Human Services, and the


                                                    4
4825-2446-4762.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18                PageID.419    Page 5 of 21



        Chief Information Officer of the Department of Management, Budget and

        Technology, alleging that “various State of Michigan agencies placed and

        maintained [a] meritless conviction on Plaintiff’s criminal record by associating him

        with the person responsible for stealing his identity, an association that Plaintiff

        alleges prevented him from attaining gainful employment.” Id. at * 2. This Court

        denied Plaintiff’s motion for summary judgment against each of the defendants,

        thereby denying his request that the relevant state records be corrected, and further

        granted the defendants’ cross-motion for summary judgment, dismissing Plaintiff’s

        claims in full. Id. at *13.

                   The Court in Heyns further found the following with respect to Plaintiff’s

        history of identity theft, including Plaintiff’s name changes and failure to renew an

        identity theft “flash” on his driver’s license that expired in 2006:

                   Since 1987, another individual has used Plaintiff’s identity during that
                   person’s encounters with law enforcement. Plaintiff points to at least
                   six prior occasions where the State of Michigan has suspended
                   Plaintiff’s driver’s license or associated Plaintiff with the actions of his
                   identity thief. As a result of these incidents, Plaintiff has been assessed
                   numerous fines and has legally changed his name twice. Notably, in
                   1999, Plaintiff had a “driver license alert”—or “flash”—placed on his
                   driver’s license so as to alert law enforcement officers that Plaintiff’s
                   name had been used by another individual and that they should ask for
                   sufficient identification whenever Plaintiff’s name and date of birth
                   were used during a traffic stop. Plaintiff did not renew the “flash” when
                   it expired in 2006.

        Cleary v. Heyns, 2014 WL 1118382, at *2-3 (emphasis added).



                                                        5
4825-2446-4762.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18             PageID.420    Page 6 of 21



                   On April 18, 2016, Plaintiff applied for a residential lease at Brighton Sylvan

        Glen Estates (“Brighton”). Brighton requested, and CoreLogic prepared and

        provided, a consumer report regarding Plaintiff that incorporated publicly available

        information attributed to Plaintiff by the courts of Michigan and Ohio. The consumer

        report at issue, dated April 18, 2016, listed records for the following crimes and

        offenses: (1) breaking and entering in Monroe County, Michigan (June 2007); (2)

        unarmed robbery in Wayne County, Michigan (December 1987); (3) escape from

        prison in Wayne County, Michigan (September 1988); and (4) minor misdemeanor

        speeding in Auglaize County, Ohio (May 2010). Each of these offenses was

        attributed to Plaintiff through one of his two prior names, Randy Reitz and Randy

        Reetz.

                   The parties worked in parallel to obtain current copies of court records from

        the Monroe and Wayne County courts in Michigan, as well as the Auglaize County

        court in Ohio. All of these records reflect that an individual named Randy Reetz

        (sometimes Randy William Reetz), with the same birthdate as Plaintiff, was the

        subject of criminal proceedings in those state courts. Several of the court records

        additionally feature identifying information (i.e., social security number, offender

        number, race, eye color, height, and weight) that are consistent with the information

        CoreLogic included in its consumer report.




                                                      6
4825-2446-4762.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18             PageID.421    Page 7 of 21



                   Plaintiff cannot reasonably expect that a name change will automatically

        disassociate him from all existing records attributable to Randy Reetz, his former

        legal name. The fact remains that Plaintiff allowed his driver’s license “flash” to

        lapse in 2006, and CoreLogic’s records reflect that Plaintiff never placed an identity

        theft alert with the Federal Trade Commission, or the Bureaus, which would have

        alerted CoreLogic to the fact of Plaintiff’s identity theft.

                   Due to Plaintiff’s failure to file identity theft alerts, at the time CoreLogic

        prepared Plaintiff’s consumer report in April 2016, it had no way to know that

        Plaintiff had been a victim of identity theft, as alleged in the First Amended

        Complaint. CoreLogic fulfilled its statutory obligations by reporting exactly what

        was in the state courts’ records, and there is nothing in CoreLogic’s policies and

        procedures, organizational materials, financial documents, third-party agreements,

        and reports of unrelated disputes that could possibly be relevant to the disposition of

        Plaintiff’s claims.

                   Plaintiff’s grievances with the report at issue could very easily have been

        resolved by providing CoreLogic verbal or written notice that he was disputing the

        contents of the consumer report at issue. Had Plaintiff submitted to CoreLogic an

        identity theft affidavit, as set forth in the FCRA, CoreLogic’s procedures would have

        required it to investigate the claim and ultimately suppress the records at issue from

        any future consumer reports that CoreLogic may provide regarding Plaintiff. Indeed,


                                                      7
4825-2446-4762.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18           PageID.422   Page 8 of 21



        CoreLogic’s counsel asked Plaintiff’s counsel several times throughout the

        pendency of this litigation to provide an identity theft affidavit so that the records

        could be suppressed. Plaintiff simply refused to provide the very information that

        would have provided him the relief he seeks.

                   Nonetheless, CoreLogic has since, of its own accord, suppressed the Michigan

        criminal records at issue based on a private letter from the Michigan State Police to

        Plaintiff dated October 12, 2011 (“Michigan Letter”) that CoreLogic obtained from

        Plaintiff during discovery in this matter. The Michigan Letter certifies that as of the

        date of the letter, “there is no criminal history information on file meeting Michigan

        dissemination criteria regarding” “Randy William Cleary,” and states Plaintiff was

        likely a victim of identity theft. CoreLogic understands, based on meet and confer

        communications, that Plaintiff and his counsel have been in possession of this

        Michigan Letter since the date of its issuance in October 2011. Plaintiff withheld the

        Michigan Letter from CoreLogic until it was recently provided as an attachment to

        a deposition subpoena directed at the Michigan State Police.

                   Despite the fact that Plaintiff never previously provided CoreLogic with

        notice of identity theft, or a copy of the Michigan Letter, Plaintiff has served first-

        party and third-party discovery that is harassing in volume and scope. Specifically,

        Plaintiff served subpoenas on three Better Business Bureau entities, three state

        attorneys general, and the federal Consumer Financial Protection Bureau, seeking


                                                     8
4825-2446-4762.1
       Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18            PageID.423   Page 9 of 21



        records reflecting unrelated complaints initiated against CoreLogic. Plaintiffs further

        subpoenaed Brighton and noticed the depositions of the persons most knowledgeable

        for the Michigan State Police, Michigan Department of Corrections, and Wayne

        County Clerk’s Office,3 as well as CoreLogic’s representative most qualified on 33

        topics and 40 sub-topics.

                   Plaintiff additionally served extensive requests for production on CoreLogic,

        seeking broad disclosure of documents falling into 36 categories—most of which

        are completely irrelevant to Plaintiff’s claims. CoreLogic remains baffled as to why

        Plaintiff is in need of such expansive information when Plaintiff has the one

        document in his possession—the Michigan Letter—that gives Plaintiff the

        information he needs to prevent the criminal records at issue from being associated

        with his consumer report.

                   Nonetheless, CoreLogic agreed to produce documents in response to five of

        these 36 categories (RFP Nos. 1, 2, 34, 35, and 36), and further committed to produce

        documents responsive to one more category (RFP No. 7) “[u]pon the Court’s entry

        of a stipulated protective order in this matter governing the treatment of confidential

        documents and information.” CoreLogic requires this condition to protect

        confidential, highly sensitive, and proprietary documents, many of which implicate


        3
         The Wayne County Clerk’s Office recently objected to Plaintiff’s Deposition
        Subpoena. CoreLogic expects this issue will be brought before the Court in the
        near term.
                                                     9
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18         PageID.424   Page 10 of 21



        third-party rights to privacy, from unprotected disclosure. As a compromise,

        CoreLogic agreed to produce these confidential documents upon the parties’

        execution of a mutually agreeable protective order.

                   To date, CoreLogic has produced 61 pages of responsive documents

        comprising the following: Plaintiff’s consumer file disclosure request and

        supporting documents (CORELOGIC000001-000006); CoreLogic’s internal notes

        relating to Plaintiff’s disclosure request (CORELOGIC000007-000008); various

        non-confidential documents bearing on CoreLogic’s relationship with Brighton’s

        parent company, First Holding Management Company (CORELOGIC000009-

        000012); CoreLogic’s adverse action letter to Plaintiff and accompanying consumer

        report (CORELOGIC000013-000028); CoreLogic’s records related to Plaintiff’s

        disclosure requests (CORELOGIC000029-000058); and CoreLogic’s completed

        FOIA forms from the Michigan Department of Corrections (CORELOGIC000059-

        000061). CoreLogic has additionally marked the following documents for

        production upon the parties’ execution of a protective order: the raw data (including

        the content of the public record data) used to populate the consumer report at issue;

        CoreLogic’s service agreement with First Holding Management Company;

        CoreLogic’s sub-account form for Brighton; and CoreLogic’s record of physical

        inspection of First Holding Management Company’s business location.




                                                 10
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18             PageID.425    Page 11 of 21



                   Plaintiff’s counsel previously proposed the adoption of two unsatisfactory

        protective orders, neither of which adequately addressed CoreLogic’s obligations

        under the Federal Trade Commission’s Safeguards Rule and other authorities

        regulating the disclosure and retention of consumer information, as well as

        CoreLogic’s broader concerns regarding the manners in which highly sensitive and

        proprietary information might later be used by Plaintiff or his counsel. For that

        reason, CoreLogic engaged in good faith discussions with Plaintiff that were directed

        at negotiating a mutually agreeable protective order. On the afternoon of October

        18, 2018, following extended negotiations, the parties agreed upon a Stipulated

        Protective Order that CoreLogic has submitted to the Court.

                   As to the documents that CoreLogic has refused to produce in response to

        Plaintiff’s remaining requests for production, CoreLogic must continue to object for

        a number of reasons. First, the requested documents are not relevant to Plaintiff’s

        allegations, nor are they reasonably calculated to lead to the discovery of admissible

        evidence. Beyond the critical issue of relevance, many of these documents implicate

        third-party rights to privacy, as well as CoreLogic’s obligation to protect its highly

        sensitive and proprietary information.

                   As to Plaintiff’s 18 interrogatories, CoreLogic provided substantive responses

        to 7 interrogatories and further committed to produce documents in response to an

        additional 4. CoreLogic has produced those documents. Plaintiff’s 7 remaining


                                                     11
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18          PageID.426   Page 12 of 21



        interrogatories are harassing, impose an undue burden on CoreLogic, and seek the

        disclosure of privileged information, as well as highly sensitive and proprietary

        information with no relevance to Plaintiff’s claims. While Plaintiff does not (yet)

        seek to compel CoreLogic’s further responses to his interrogatories, they are

        indicative of Plaintiff’s invasive and overly broad approach to discovery.

        III.       OBJECTIONS AND RESPONSES TO DISCOVERY REQUESTS

                   Rather than paraphrase and arbitrarily group its specific and carefully

        prepared objections and responses to Plaintiff’s 36 requests for production of

        documents, CoreLogic refers the Court to the objections and responses dated

        September 13, 2018, and attached as Exhibit 2 to Plaintiff’s Motion to Compel.

        CoreLogic’s objections are well-reasoned, and for the reasons set forth in the

        Argument section below, the Court should affirm these objections over Plaintiff’s

        attempts at impermissible discovery.

        IV.        ARGUMENT

             A.       The Court Should Deny Plaintiff’s Motion to Compel and Limit
                      Further Discovery
                   Plaintiff’s Motion to Compel is a misguided fishing expedition directed at

        holding CoreLogic responsible for the actions of an identity thief. Plaintiff’s

        discovery is entirely unreasonable and harassing in scope. For the reasons set forth




                                                   12
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18              PageID.427     Page 13 of 21



        below, CoreLogic respectfully requests the Court deny Plaintiff’s Motion to Compel

        and limit further discovery to the relevant issues in this case.

                   1. Legal Standard

                   Determining the scope of discovery is within this Court’s discretion. Bush v.

        Dictaphone Corp., 161 F.3d 363, 367 (6th Cir. 1998). “In considering the scope of

        discovery, the Court may balance Plaintiff’s right to discovery with the need to

        prevent ‘fishing expeditions.’” Fleming v. Honda of America Mfg., Inc., 2017 U.S.

        Dist. LEXIS 161578, at *6 (S.D. Ohio Sept. 28, 2017) (citing Conti v. Am. Axle &

        Mfg., Inc., 326 F. App’x 900, 907 (6th Cir. 2009)).

                   Rule 26(b)(1) of the Federal Rules of Civil Procedure describes the limits of

        permissible discovery as follows:

                         Parties may obtain discovery regarding any nonprivileged matter
                         that is relevant to any party's claim or defense and proportional
                         to the needs of the case, considering the importance of the issues
                         at stake in the action, the amount in controversy, the parties’
                         relative access to relevant information, the parties’ resources, the
                         importance of the discovery in resolving the issues, and whether
                         the burden or expense of the proposed discovery outweighs its
                         likely benefit. Information within this scope of discovery need
                         not be admissible in evidence to be discoverable.”

        (emphasis added). “Rule 26(b)(1) emphasizes the principle of proportionality,

        stating that discovery should be ‘proportional to the needs of the case . . . and whether

        the burden or expense of the proposed discovery outweighs the benefit.’” Solo v.

        United Parcel Service Co., 2017 U.S. Dist. LEXIS 3275, at *5 (E.D. Mich. Jan. 10,


                                                      13
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18             PageID.428    Page 14 of 21



        2017). “Linking the concepts of cooperation and proportionality, the Advisory

        Committee’s Notes to Rule 1 state, ‘Effective advocacy is consistent with—and

        indeed depends upon—cooperative and proportional use of procedure.’ These

        principles are particularly important when, as here, the discovery sought

        comprehends a broad-ranging and massive amount of data.” Id. (citing 2015

        Advisory Committee Notes to Fed. R. Civ. P. 1) (emphasis added). “[T]he court

        must limit the frequency or extent of discovery otherwise allowed by these rules or

        by local rule if it determines that . . . the proposed discovery is outside the scope

        permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

                   Finally, the parties to an action are expected to meet and confer in good faith

        before bringing discovery issues before the Court. See Fed. R. Civ. P. 37(a)(1); E.D.

        Mich. L.R. 37.1. Local Rule 37.1 specifically provides:

                         With respect to all motions to compel discovery, counsel for each
                         of the parties or a party without counsel shall confer in advance
                         of the hearing in a good faith effort to narrow the areas of
                         disagreement. The conference shall be held a sufficient time in
                         advance of the hearing so as to enable the parties to narrow the
                         areas of disagreement to the greatest possible extent. It shall be
                         the responsibility of counsel for the movant or a party without
                         counsel to arrange for the conference.

        Id. (emphasis added). “This generally contemplates some kind of face-to-face or

        telephonic meeting.” Int’l IP Holdings, LLC v. Green Planet, Inc., 2017 U.S. Dist.

        LEXIS 8693, at *6 (E.D. Mich. Jan 23, 2017). “In certain cases, the movant may

        explain the efforts made to confer with the opponent, but those efforts must be

                                                      14
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18             PageID.429    Page 15 of 21



        reasonable and the explanation must be complete . . . In other words, the Court

        requires meaningful, good faith compliance with the rule.” Id. at *7 (citing Shehee

        v. Saginaw Cty., 2014 U.S. Dist. LEXIS 192721, at *1 (E.D. Mich. Nov. 19, 2014))

        (internal quotations omitted). Rule 37(a)(1) of the Federal Rules of Civil Procedure

        further requires that a motion to compel “include a certification that the movant has

        in good faith conferred or attempted to confer with the person or party failing to

        make disclosure or discovery in an effort to obtain it without court action.”

                   2. Plaintiff Did Not Meaningfully Attempt to Resolve These Issues Without
                      Judicial Intervention.

                   Rather than meaningfully attempt to resolve or narrow the issues raised in his

        Motion to Compel, Plaintiff has determined to bring these issues before the Court.

        CoreLogic served its responses to Plaintiff’s requests for production on September

        13, 2018. On October 2, 2018, Plaintiff’s counsel emailed CoreLogic’s counsel to

        request that CoreLogic immediately produce the “public record” documents

        referenced in Request for Production No. 11. CoreLogic’s counsel promptly

        indicated that CoreLogic was working on collecting the public records documents

        for production, and agreed to participate in a meet and confer call on the issue the

        following Tuesday, October 9. On October 8, Plaintiff’s counsel transmitted to

        CoreLogic’s counsel a 12-page letter detailing the supposed deficiencies with

        CoreLogic’s objections and responses to Plaintiff’s requests for production, along

        with a second 6-page letter regarding CoreLogic’s interrogatory responses. Both

                                                     15
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18            PageID.430    Page 16 of 21



        letters requested that CoreLogic provide supplemental responses within 14 days,

        making October 22, 2018 CoreLogic’s deadline for complying with the request.

                   On October 9, 2018, counsel for the parties convened a conference call in

        which Plaintiff’s counsel demanded CoreLogic’s immediate production of

        unspecified public records documents, took issue with CoreLogic’s counsel’s

        suggestion that Plaintiff provide an identity theft affidavit (as prescribed by the

        FCRA), and indicated that Plaintiff intended to move forward with the previously

        noticed depositions of Michigan state agencies. During the October 9 call, Plaintiff’s

        counsel made no attempt whatsoever to discuss the broad range of requests for

        production featured in Plaintiff’s Motion to Compel. Rather than honor the October

        22, 2018 deadline expressed in Plaintiff’s meet and confer letters, Plaintiff

        discontinued communications with CoreLogic regarding the protective order being

        negotiated by the parties.

                   On the morning of October 18, CoreLogic’s counsel called Plaintiff’s counsel

        to ask whether Plaintiff planned to provide any feedback in response to the last round

        of edits on the protective order. Plaintiff’s counsel informed CoreLogic’s counsel

        that Plaintiff had already filed a motion for protective order and that Plaintiff planned

        to file a motion to compel that afternoon. CoreLogic’s counsel wrote, in an email

        sent a few minutes after the conclusion of that call:

                         Further, as discussed, CoreLogic’s complete production was
                         Bates number[ed] and exported last week to a flash drive that has

                                                     16
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18            PageID.431   Page 17 of 21



                         been sitting in our offices pending the parties’ agreement on a
                         protective order. There is no reasonable justification for
                         Plaintiffs’ forthcoming motion to compel, given these meet and
                         confer efforts and our willingness to produce the documents at
                         issue.

                         All that said, CoreLogic is re-running its production now (i.e.,
                         removing confidential documents and adjusting Bates
                         numbering), and we will send you the non-confidential portion
                         of the production later today.


        See Ex. 3 to Motion to Compel (emphasis in original). Later that day, CoreLogic

        transmitted its 61-page production of non-confidential documents responsive to

        Request for Production Nos. 1 and 2, and once again reaffirmed its commitment to

        produce confidential documents upon the parties’ agreement on a protective order.

                   Here, as in Fleming, “Plaintiff did not meaningfully confer with [CoreLogic]

        to resolve the matter without judicial intervention. Instead, Plaintiff sent a letter to

        [CoreLogic] demanding the discovery and filed his Motion to Compel less than a

        month later.” Fleming, 2017 U.S. Dist. LEXIS 161578, at *5-6. The Court in

        Fleming further admonished counsel for the plaintiff, cautioning that “this Court will

        not countenance any further motion unless it contains demonstrated effort to

        cooperate and to engage in meaningful dialogue in an effort to resolve the issues

        extrajudicially.” Id. Plaintiff’s actions here similarly evidence a failure to comply

        with the requirement to meet and confer in good faith under Local Rule 37.1.




                                                    17
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18           PageID.432   Page 18 of 21



                   3. The Disputed Requests for Production Are Harassing and Overbroad, and
                      Seek Irrelevant and Highly Sensitive Documents.

                   Plaintiff’s clear objective in pushing forward aggressively with overbroad

        discovery has been to harass and unduly burden CoreLogic in an apparent attempt

        to leverage a high-dollar settlement where no real claim exists. As explained above,

        Plaintiff cannot as a matter of fact or law prove that CoreLogic reported inaccurate

        information in his consumer report, nor can Plaintiff prove that CoreLogic had any

        way of knowing he was the victim of identity theft in April 2016—over two years

        before CoreLogic received a copy of the Michigan Letter. And, upon receipt of the

        Michigan Letter, CoreLogic provided Plaintiff exactly the relief he seeks.

                   Accordingly, none of the following categories of documents (as described in

        the Motion to Compel) have any bearing on the disposition of Plaintiff’s claims:

        Manuals Concerning ID Theft (RFP No. 3); Organizational Materials (RFP No. 4);

        Financial Documents (RFP No. 5); Subscriber and Contribution Agreements (RFP

        Nos. 6-12 and 29); Data Acquisition Materials (RFP Nos. 13 and 14); Data Matching

        Procedures (RFP Nos. 15-18); Policies, Procedures, and Practices (RFP Nos. 19, 20,

        and 25); Notice and Acknowledgement of Risks (RFP Nos. 21-24 and 32); Accuracy

        and Dispute Budgeting (RFP Nos. 26 and 27); Records and Interpretation (RFP No.

        30); Past Testimony (RFP No. 31); and Insurance (RFP No. 33).

                   Beyond their irrelevance to Plaintiff’s claims, CoreLogic additionally

        objected to many of the categories of documents above on the following grounds:

                                                    18
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18             PageID.433     Page 19 of 21



        they impose an undue burden on CoreLogic; they are overbroad as to time and/or

        scope; they implicate third-party rights to privacy; they seek the production of highly

        sensitive documents, the disclosure of which could negatively impact CoreLogic’s

        fraud controls; and they seek the production of privileged documents and

        information. Because CoreLogic’s responses are attached to Plaintiff’s Motion to

        Compel at Exhibit 2, CoreLogic does not address each of the requests in turn, but

        rather relies upon its responses therein.

                   In his Motion to Compel, Plaintiff has failed to provide any explanation as to

        why his need for the broad category of documents outweighs the burden and harm

        to CoreLogic in providing the requested information. Accordingly, CoreLogic

        requests that the Court deny the Motion to Compel and limit any further discovery

        in this matter to issues relevant to the disposition of Plaintiff’s claims.

             V.       CONCLUSION

                   For the reasons set forth above, CoreLogic respectfully requests that the Court

        issue an order: CoreLogic respectfully requests that the Court deny Plaintiff’s

        Motion to Compel and issue an order limiting further discovery in this matter to the

        issues relevant to Plaintiff’s claims.




                                                      19
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18   PageID.434   Page 20 of 21



          Dated: November 1, 2018             Respectfully submitted,

                                             FOLEY & LARDNER LLP

                                             /s/ Jeffrey S. Kopp
                                             Jeffrey S. Kopp (P59485)
                                             500 Woodward Avenue, Suite 2700
                                             Detroit, MI 48226
                                             (313) 234-7100
                                             (313) 234-2800 fax
                                             jkopp@foley.com
                                             Attorneys for Defendant CoreLogic
                                             Rental Property Solutions, LLC




                                            20
4825-2446-4762.1
      Case 2:17-cv-14158-BAF-DRG ECF No. 35 filed 11/01/18        PageID.435    Page 21 of 21



                                 CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing was
        served on all counsel of record via filing with the court’s CM/ECF service this 1st
        day of November 2018.

                                                  /s/ Jeffrey S. Kopp
                                                  Jeffrey S. Kopp




                                                 21
4825-2446-4762.1
